         Case 1:19-cv-00358-RAH-KFP Document 2 Filed 05/24/19 Page 1 of 2




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BRANDON RAYMOND BROWN,                          )
                                                )
            Plaintiff,                          )
                                                )
    v.                                          )   CIVIL ACTION NO. 1:19-CV-358-ECM
                                                )
HOUSTON COUNTY JAIL, et al.,                    )
                                                )
            Defendants.                         )

                                            ORDER

         The plaintiff, an inmate currently incarcerated in the Houston County Jail, filed this

42 U.S.C. § 1983 action on May 21, 2019. In this complaint, the plaintiff challenges

actions/conditions to which he is subjected while incarcerated in the Houston County Jail

and working in the jail’s kitchen. However, the plaintiff did not file the applicable filing

fee nor did he submit an original affidavit in support of a motion for leave to proceed in

forma pauperis with the requisite documentation from the inmate account clerk at the

Houston County Jail. Thus, the pleadings filed by the plaintiff fail to provide the court

with the information necessary for a determination of whether the plaintiff should be

allowed to proceed without prepayment of a filing fee in this cause of action. In addition,

absent either pre-payment of the requisite fees or granting of in forma pauperis status, this

case cannot proceed before this court. Accordingly, it is

         ORDERED that on or before June 13, 2019 the plaintiff shall file either the

appropriate affidavit in support of a motion for leave to proceed in forma pauperis

accompanied by a prison account statement from the account clerk at the Houston County

                                               1
       Case 1:19-cv-00358-RAH-KFP Document 2 Filed 05/24/19 Page 2 of 2




Jail showing the average monthly balance in plaintiff’s prison account for the 6-month

period immediately preceding the filing of this complaint and the average monthly deposits

to plaintiff’s account during the past six months or, if he does not seek in forma pauperis

treatment, the $400 filing/administrative fees. The plaintiff is advised that if he currently

lacks funds to pay either the filing fee or an initial partial filing fee he will be required to

pay the $350 filing fee from funds which become available to him.

       To aid the plaintiff in complying with this order, the CLERK is DIRECTED to

furnish him with a copy of the form affidavit used by persons seeking to proceed in forma

pauperis before this court. The plaintiff is cautioned that if he fails to comply with this

order the Magistrate Judge will recommend that this case be dismissed.

       DONE this 24th day of May, 2019.



                                          /s/ Wallace Capel, Jr.
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
